FILED

 

IN THE UNITED STATES DISTRICT COURT JUN 27 2019
FOR THE DISTRICT OF MONTANA Clerk, US District Court
BILLINGS DIVISION District ct donate
)
BNSF Railway Company, ) Cause No. 18-CV-00063-SPW-TJC
)
Plaintiff, )
) ORDER OF DISMISSAL
V. ) WITH PREJUDICE
)
Jeffrey Wallace, Marvin Wallace,  )
and DOES A-Z, )
)
Defendants. )
)

 

This matter having come before the Court on the parties’ Joint Stipulation for
Dismissal with Prejudice (Doc. 19), and good cause appearing therefore;

IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the above-
entitled action including all claims brought or that could have been brought are
DISMISSED WITH PREJUDICE, with the parties to pay their own costs and
attorney fees.

Ya
DATED this 77 day of June, 2019.

f= Chelle
SUSAN P. WATTERS
United States District Judge
